 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDon employee rights under the Act.Accordingly,I shall not recommend the usual"broad"cease-and-desist order.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examine?makes the following:CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employment of ThomasDeSantis,thereby encouraging membership in a labor organization,the Companyhas engaged in unfair labor practices within the meaning of Section 8(a)(3) and(1) of the Act.2.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Union Transfer&Storage CompanyandGeneralDrivers,Warehousemen and Helpers Local Union No.968.Cases Nos.23-CA-1000 and 23-RC-1511.November 7, 1961DECISION AND ORDEROn February 28, 1961, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding that-theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the Intermediate Report attached hereto.The Trial Examiner further found that the challenged ballots of thealleged discriminatees were invalid.Thereafter, the General Counseland the Charging Party filed exceptions to the Intermediate Reportwith supporting briefs.The Respondent filed a brief in support of theIntermediate Report.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations, with the single exception 2 noted below.[The Board dismissed the complaint.]1Pursuant to Section 3(b) of the National Labor Relations Act, the Board has delegateditspowers in connection with this case to a three-member panel[Chairman McCullochand Members Rodgers and Leedom].3We do not adopt the Trial Examiner'sfinding that a Houston ordinance prohibitedsmoking in the Respondent'swarehouseINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by General Drivers,Warehousemen and Helpers Local Union'No. 968,herein called the Union,the General Counsel of the National Labor Re-lations Board,by the Regional Director for the Twenty-third Region,Houston,Texas,134 NLRB No. 4. UNION TRANSFER & STORAGE COMPANY25issued his complaint,dated April 29, 1960,against Union Transfer&Storage Com-pany, herein called the Respondent.With respect to the unfair labor practices, thecomplaint alleges in substance that Respondent(1) terminated on or about March 4,1960,the employment of Charles Odel Jones,Crabon Bush,Keffer Runnels, CharlesG. Mills, Hubert Williams, Consteen Johnson, Ned Haywood, Jr., Booker T. Horton,Abe Stevens,Jr., and Richard Harden,and has failed and refused,and continues tofail and refuse,to reinstate said employees for the reason that they joined or assistedthe Union or engaged in other concerted activities for the purposes of collectivebargaining or other mutual aid or protection,and (2)since on or about March 2,1960, and continuing to date,Respondent has interfered with,restrained,and co-erced,and is interfering with,restraining,and coercing,its employees in the exerciseof rights guaranteed in'Section 7 of the Act, by the following acts and conduct:(a) interrogated employees concerning their membership in or affiliation with theUnion, (b) threatened employees with loss of employment if they became unionized,(c) engaged in surveillance of union meetings attended by its employees,and (d) dis-charged Billy Joe Reed, a supervisor, on or about March 4, 1960, because of hisprounion sympathies. In its timely filed answer, Respondent denied generally theunfair labor practice allegations and pleaded affirmative defenses.In accordancewitha consent-election agreement,entered intoby the Union andRespondent Company, an election was held on March 25, 1960, in Case No. 23-RC-1511, where the 10 alleged discriminatorily discharged employees (8(a)(3)'s) votedchallenged ballots.As a result of not counting these challenged ballots, the Unionlost the election.Out of 34 votescase,10 voted for the Union and 13 against it, and1was void.Thus for further decision is the question whether these 10 individualswere in fact terminated 'in violation of Section 8(a)(3). If it is found that theseindividualswere so terminated, their ballots shall be opened and counted and arevised tally of ballots shall be served upon the parties by the Regional Director.Pursuant to due notice, a hearing was held before the duly designated Trial Ex-aminer between the dates May 24 to 28, 1960, at Houston, Texas.All parties wererepresented at the hearing and afforded full opportunity to be heard, to examine andcross-examine witnesses,to introduce relevant evidence,to present oral argument atthe close of the hearing, and thereafter to file briefs as well as proposed findings offact and conclusions of law.All parties filed comprehensive briefs which have beencarefully considered.Motions by Respondent Company to reopen the hearing forpurposes of taking additional testimony and evidence were received,considered, andrejected by the Trial Examiner.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material hereto, a corporation dulyorganized under and existing by virtue of the laws of the State of Texas, having itsprincipal office and place of business at 2202 Nance Street in Houston, Texas, whereit is engaged in a public warehousing operation.Respondent, during the year 1959,a representative period, performed services of a value in excess of $50,000 forcustomers located outside the State of Texas for the handling of warehousing ofgoods and materials which were transported to the State of Texas from points out-side the State of Texas.Respondent is, and has been at all times material hereto,engaged in commerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDGeneral Drivers, Warehousemen and Helpers Local Union No. 968, hereinafterreferred to as the Union, is, and has been at all times material herein,a labor organi-zation within the meaning of Section 2(5) of the Act.IH. _THE UNFAIR LABOR PRACTICESThe Repondent Company operates a public warehouse in Houston, Texas. Itreceives income from its customers from the performances of three distinct services.The firstis from charges for unloading the customers' merchandise from freight carsor trucks and moving merchandise into and out of the warehouse to a loading dockwhen requested by the customer.This source is referred to as "handling income."The second type of income is that called storage which is a charge levied per case orby weight for the length of time such item is retained in storage.The third sourceof income is received from draying or trucking merchandise which has been handledand stored with the Company from its warehouse to consignees in the local area or to 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDrail ormotor carrierterminalsfor transshipment.The owner of-Respondent Com-pany, Fisher G. Dorsey, has been engaged in this type of business for some 50 years.He was the founder and owner of several similar or ancillary enterprises. By reasonof age andillness andfor other business reasons and at doctor's orders he haddivested himself of two companies by closing them down, i e., Blue Bonnet Freightand Federal Rigging Companies, had sold his Patrick Transfer and Storage Co., andfor the year immediately preceding this case, had been negotiating for the sale of histwo remaining operations Patrick, Shipside Co. and Respondent Company becauseof economic difficulties.Respondent counsel, Saccomanno, in his exhaustive brief to the Trial Examiner,correctly illustrates Dorsey's situation as shown in thecaserecord:One of his enterprises, Patrick Transfer and Storage, had been sold.Two others,Blue Bonnet Freight Forwarding and Federal Rigging, have been closed down.He had been negotiating for the sale of-the two remaining operations, PatrickShipside and the present Respondent, Union Transfer, in a package, but has untilnow been frustrated by the poor financial record of Union Transfer.The otherof his two remaining enterprises Patrick Shipside, was unionized by the Long-shoremen ten years ago.During that period there has been a Patrick no strike,no grievance and no National Labor Relations Board complaint.The Long-shoremen think sufficiently well of Mr. Dorseyto assentto his service on theirWelfare Committee.Of substantial importance to the entire financial problem of Union Transferwere the losses involved in the drayage operations.These operations were pe-ripheral to the business, which is primarily warehousing.Until a few monthsbefore the matters giving rise to the Complaint, the drayage had been contractedout toa man namedRobinson, who at the same time was also general managerof the warehouse business.Robinson had quit and had gone into competitionwith Union Transfer, taking a number of valued accounts.Union found itselfcompelled either to finda newcontractor in a hurry or undertake the drayageitself.The latter course was chosen provisionally.However, the drayage didnot prove profitable, dissatisfaction with it was repeatedly expressed, and at-tempts were made to securea newcontractor and eliminate this entire aspect ofUnion Transfer's operations.In the meantime, however, negotiations had been going on with one RobertL. Harper relating to the sale of both Union Transfer and Patrick Shipside toMr. Harper or tb a syndicate of which he was a part. These began in Novemberof 1959.Until these negotiations were concluded, Mr. Dorsey was reluctant toenter into any commitments, such as a new drayage contract, which would limitthe freedom of action of the prospective purchaser and perhaps render thepurchase less attractive.However, on February 29 Mr. Dorsey received wordthat this transaction could not be completed. It was clear from the circum-stances that the financial statement was a major factor in the failure of the saleand that drastic reorganization was called for to improve the company's position.The drayage losses were a significant part of the bad financial picture, and thereresulted a decision to take immediate action to eliminate them or to at leastreduce them.The only available step in this direction was to secure a-contractorable to perform the services more economically and efficiently than could UnionTransfer.Thus the step previously discussed was taken.Discharges incidental to the contracting out of the drayage operations accountfor five of the ten employees named in Paragraph VII of the Complaint. This,Respondent asserts to be a bona fide exercise of the rights of management takenfor valid economic reasons and unmotivated by anti-union bias or unlawfulpurpose.Three of the remaining five men named in Paragraph VII, Respondentasserts,were discharged by reason of lack of work, a valid economic motive,and not by reason of bias or unlawful purpose.The remaining two, ConsteenJohnson and Ned Haywood, were discharged for valid disciplinary reasons.They had violated a no-smoking rule of which they were admittedly aware, andtheir discharge was proposed to Mr. Dorsey by a supervisory employee who didnot at the time know of the movement for unionization and who was not shownto have any interest in it one way or the otherThis too Respondent asserts tobe a valid exercise of the rights of management without proper motivation.The evidence which shows the financial picture which is so vital to the inter-pretation of the facts of this case is as follows, and is shown by Respondent'sExhibits 5, 6, 7, 8, 9, 10 and 13. In the calendar year of 1958 Respondentshowed an income of $306,421 77, total expenses of $293,739.96 for a net profitof $12,681.81. (Exhibit R-7 ) In 1959 income dropped to $246,975.48 anda netLOSSof $65,697.78. (Exhibit R-7.)The continuing need for correctiveI UNION TRANSFER & STORAGE COMPANY27economic measures is illustrated by Exhibits R-8, R-9 and 9-10 which show thatin January 1959—the Company had a net loss of $5,033.80, in February it had anet loss of $1,179.93 and in March a loss of $3,373.09 or a combined loss of$9,586.82 for the first quarter of 1960.The projected loss for the entire yearwould be a loss of $38,357.28.The deterioration of the company is illustrated by Exhibit R-5 which is ananalysis of the drayage tonnage for 1958, 1959 and January and February of1960.This exhibit shows that in 1958 the Respondent received an average of213/4 0 per hundredweight for draying an average of 2,750,000 pounds per monthand that the total for the year was 33,163,835 pounds. In 1959 this had droppeddrastically to a monthly average of about 1,910,000 pounds and that the ratedropped from an average of 213/40 to 203/40.For 1960 the monthly averagehad dropped to less than, 1,500,000 pounds per month. From 1958 the monthlyaverage of 2,750,000 pounds had dropped by about45%to less than 1,500,000pounds.Exhibit R-6 which is an analysis of the revenue handling earned by Respond-ent for October, November, and December, 1959, and January, February, March,and April, 1960 illustrates further the decline of the Respondent's business. Itshows that in this seven month period Respondent received into its warehouse13,128,534 pounds of rice and received an average of $0.105 per hundred-weight for handling it in and prepayment for moving it out.During the sameperiod Respondent received 21,108,422 pounds of other merchandise for whichit received an average of $0.128 per hundredweight. This difference of $0.023 perhundredweight is what Mr. Dorsey meant when he said the rice was a lowerincome account. (R. 724.)During these months the inbound movement wasas follows:[Amounts in pounds]MonthRiceOther mer-chandiseTotalOctober1959--------------------------------------------2, 2.58, 1403,216,3455,474,495November1959-----------------------------------------2,162,6613,593,0845,755,745December1959------------------------------------------2,288,9072,702,7365,591,643January 1960 --------------------------------------------379, 1762,742,7183,121,894February1960---------------------------------------3,168,4623,347,1886,515,650March 1960---------------------------------------------1,686.2582,477,5584,163, 816April 1960-----------------------------------------------584,9303,028,7933,613,723Thus the tonnage for February was more than 3,000,000 pounds greaterthan January and March was approximately 2,400,000 pounds less than Feb-ruary while April was almost 3,000,000 pounds less than February and about500,000 pounds less than March.Mr. Dorsey testified that the reason for the heavy movement of rice in Febru-ary was due to the "Cuban situation" (R. 720) and that is shown on ExhibitR-6 in the increase from 379,176 pounds of rice in January to 3,168,462 inFebruary which decreased to 1,686,258 pounds in March and to 584,930 poundsin April 1960There are two additional pieces of background material necessary at this point.One relates to the original unionization effort and the other deals with allegedunion animus on the part of owner Dorsey.Charles Odel Jones, one of the fivetruckdrivers discharged at the time of the contracting out of the drayage incident,testified that nearly a year before the events leading to this complaint, all of theemployees met with Foreman Brooks and asked him to discuss improving condi-tions of employees with Dorsey.At that time Jones discussed possible unioniza-tion with Teamster Union Organizer Ted Garcia, but being unable to get enough ofthe employees to sign union cards, the organizational efforts were abandoned.Jones testified that Dorsey called him into the office, told him he was a bad influence,that his services were no longer needed, and that he, Dorsey, "didn't want no unionin his Company; he wasn't going to have no union there, and he would close upfirst, before he let a union come in" and thereupon fired JonesDorsey denied thatthis conversation ever took place.These events having antedated the 6-monthstatutory period of the alleged unfair labor practices in this case renders it unneces-sary to resolve this credibility conflict.Suffice it to say that if Jones had been firedon Thursday, he was rehired and put back on the job the following Monday. Theother incident concerns a statement allegedly made by Dorsey in the presence ofdischargee Billy Joe Reed in which Reed testified that on one occasion at lunchwith one A. D. Boone that Dorsey, when asked by Boone if he thought the Ccmpany 28DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould ever go union, replied that he felt that the men would not want a union andthat if the Union did try to move intoUnion Transfer,that he would contract outhis drayage,put the drivers out of work,clamp down,and clean house.Boone,a witness for Respondent,and not connectedwith the Company,denied any suchluncheon meeting and denied that Dorsey said that if the Unionever did try tomove in,he would contract out the drayage and more or less clean house.Dorseydenied making any such statement in the presence of Reed and Boone.The TrialExaminer finds this denial supported by the disinterested witness,Boone.Advent of the UnionThe union organization effort became reactivated when Consteen Johnson and agroup of the employees met at Swan's Ice House on February 29 to again discusspossibilities of unionizing.A meeting was scheduled after work on the evening ofMarch 2 at 6:30. Johnson stated that he had telephoned Teamsters Local 968on March 1 and set up this meeting with Organizer Nick Howard at Teamstersheadquarters.Eighteen of the drivers and warehouse employees were present.Before leaving for the meeting at the union hall, Johnson invited Office ManagerReed to attend the meeting., When Reed finished his work that evening, he in turninvitedWarehouse Superintendent Kensinger to accompany him to the meeting.Each one of the participants gave somewhat different versions of the incident.TheTrial Examiner finds, however, that JohnsoninvitedReed to attend the meeting,that Reedacceptedand, in turninvitedKensinger to accompany him to the meeting.They drove over to the meeting in Kensinger's car where they stayed 10 or 12 min-utes and "were treated as guests." Johnson's accepted testimony at the time of theirentrance into the meeting was as follows:Well, Nick Howard was explaining to us the benefits of the Union and Mr.Kensinger and Mr. Bill Reed walked in.And he [Howard] stopped talking.And so, he asked me would it be all right-no, he asked me who was thoseguys, and I introduced him to Mr. Kensinger and to Mr. Bill Reed, and toldhim what position they held.And he asked me if I thought it was all right tocontinue.I told him I thought it would be because Mr. Reed was in favor ofthe Union. . .Well, I told him just normally, I said, "I think Mr. Reed isin favor of the Union and you can continue with the conversation." . . .Well he told us that signing a union card, Nick Howard told us signing a unioncard did not make us a union member, and we could sign the cards with ourown free will if we wanted to.And he gave us some cards to sign, and saidsign them, and in signing those cards, some of the guys had trouble knowingwhat position they held with the Company, putting it down on their cards, andMr. Kensinger helped one of the guys, which is Clarence Norman, fill out hiscard, told him what to put on there, such as, warehouseman.And Mr. BillReed was telling him some things to tell the guys, which positions they didn'thold, not to tell them to put certain things on there they didn't hold.Then, afterthat, they gave us a union badge and told us they thought it would be okay forus to wear the badges on the job.At the conclusion of this meeting, Kensinger drove Reed back to the warehouseso Reed could get his truck and then Kensinger drove to the home of CompanyComptroller John Moyer.After discussing what occurred at the meeting Kensingerdecided to let Dorsey know what was going on and Kensinger related the eventsto Dorsey, asking "what he thought he should do."He quoted Dorsey as saying"forget about it." (Dorsey was ill with the flu and had not been to his office that day.)Branscome Learns of Union MeetingBranscome, assistant to owner Dorsey, testified that he first learned of the con-templated union meeting:As I was leaving the building that same incident [evening], of course, thewarehouse was already closed, so I could not go through the warehouse as weusually do. I had to go out the front door and go around the building.Andoutside is where I met Tommy Walker and he told me about this anticipatedmeeting that evening, and that he had been invited or else it had been men-tioned to him by Johnson, and that Johnson had asked him if he was going tocome with them or stay behind, or something to that effect.Branscome stated that he did not contact Dorsey in any way that evening-ratherthat his first conversation with Dorsey, relative to the information he had receivedconcerning the meeting, was the following morning after Dorsey got to the office UNION TRANSFER & STORAGE COMPANY29between 9:30 and 10 o'clock, and after he had arrangeda conferencewitha truckingcontractor named Sicola with the plan of contracting out Respondent's trucking op-erationto Sicola.The Trial Examiner finds this to be the facts.As previously indicated by the figures set forthinRespondent'sexhibits, thedrayage operation was shown to be a costly mistake-what with a decline in weeklyaverage of freight hauled of 182,000 pounds, and a correspondingreduction inincomedown from 213/4 cents to 203/4 cents per hundredweight.This situationwould have been obvious to everyone involved in thebusiness,from the ownerdown through the veriest employee. Its effecton managementwould beto causeofficials to cast about for a method ofeliminating fiscal losses,and the effect on,employee personnel would be tounderminetheir morale.Suffice it to say, uponlearningon February 29 that Harper was unable to buyUnion Transfer and Patrick Shipside as a package deal, Dorsey told Branscome,."Let's do something-There isno useputting off any longer.Let's get something-going."At this time therewas no unionactivity of any kind in the picture.Dorseyhad been prodding Harper to give him an answer as to whether or not Harper'ssyndicate would buy both businesses because Dorsey had some moves in mindhimself, and could not make any changesin operationsuntil hegot an answerone way or another from Harper. These negotiations had run from the last partof November until February 29.The record is bare of any activity the next day,Tuesday, March 1, and Dorseywas athome ill on Wednesday, March 2.However,the first thing Branscome did on Thursday, March 3, between 9 and 9:30 a.m., was tocall Sicola to come over and discuss taking over their drayage business. Sicola andBranscome had known each other forsome10 years.In fact, in the precedingNovember, Sicola at Branscome's request, had made certain drayage deliveries foxUnion Transfer. Sicola credibly testified in this connection that on March 3;Well,Mr. Branscome called me and asked me if I was interested in a bighauling deal, and I said I was if the price was right.And he said, "How sooncan you come up here and talk to me?" I said, "any time." He said, "Howabout coming right away?" So I told him I could be there in the next 20 or30 minutes.So I went to his office and we had a discussion about it. .We had an open discussion about rates and how much tonnage was involvedand how many trucks it would take for the tonnage and how many man-hoursand the rates.Sicola stated that the contract was consummated in the presence of Branscome,Dorsey, and himself on March 3, but he was not certain whether it was signed thatday or the next, on March 4.When he went back to Union Transfer, he stated thathe agreed to give it a trial for 30 days:This contract was dated February 29, buthe stated that he signed it either 2 or 3 days after February 29.He noticed thewrong date on it but did not pay any attention to it.He was given a copy of thecontract and thought Dorsey's signature was on it.He started working under thecontract on the following Monday. The contract reads as follows:CONTRACT AGREEMENTThis agreement is between Fisher G. Dorsey Interests and Sicola Bros. Hauling.It is agreed that Sicola Bros. Hauling will handle all drayage of freightfor Union Transfer'& Storage Company on a rate of .14 cwt.All motor equip-ment of Union Transfer & Storage Company to be leased to Sicola Bros. Haul-ing at rate of $25 00 per day based on a six (6) day week and at the end ofthirty (30) days Sicola Bros. Hauling has option to enter negotiations on pur-chase arrangement for the equipment.This equipment is being turned over toSicola Bros. Hauling in good operating condition.All equipment maintenance,property damage, liability,and cargo insurance,and operating expenses to behandled by Sicola Bros. Hauling who will also furnish all labor necessary forthe operation of thisequipment.This contract to be effective for one year be-ginningMarch 7, 1960.February 29, 1960.-------------SE--Y -,---------FISHER G. DORFISHER G. DORSEY INTERESTS.-------------------------CHARLES SICOLA,SICOLABROS.HAULING.Branscome's testimonyis similarto that of Sicola except that he stated positivelythat the contract was signed on Thursday, February 3, during aconference between 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD10 and 12 a.m. in Dorsey's office. In his earlier conferences with Sicola,Branscomehad indicated that there would be approximately 750,000 pounds per week to behauled locally to consignees in Houston and to various carrier terminals.On Fri-day, March 4, Sicola talked to the truckdrivers and asked them if they would drivefor him on a commission basis, but they all refused, preferring to work for wages.Sicola staffed the trucks with his own drivers and Respondent terminated its fivedrivers along with three warehousemen at the close of business.At the end of the first week or in the beginning of the second week Sicola com-plained vigorously that the tonnage was considerably below that which had beenanticipated and during the second week of performance,he discussed being let offof his contract with Dorsey.Dorsey agreed that an error had been made in com-puting the average haul and told Sicola that if he could make a profit at 14 cents ahundred,he could go his way and Dorsey would go his. Sicola substantiated thisas follows:Well, yes, he said that.But he wanted me to stay for a period of time untilsuch a time as he could get somebody else. I said I couldn't stay if I continuedto lose money,even if I had signed a contract,because I felt like the terms wasmisrepresented to me and I didn't want to take a loss on the misrepresentation.Well, he and Mr. Branscome both said they would see I did not take aloss and would probably come out with some gain.Dorsey released him from the contract at the conclusion of the second week, dis-regarded his gasoline bill and waived the $25 per day equipment rental. Sicola wasthereby enabled to make a profit of $50 per week.The contract was then given to Caesar Gray. It was an oral agreement except thatthe equipment, consisting of two Chevrolets, one International, and a tractor-trailertruck,was sold to Gray who took the responsibility of carrying the insurance, up-keep, maintenance, and his own drivers' wages.Caesar Gray, who relieved Sicola on the hauling contract, was an honest andstraightforward witness and undoubtedly able to handle economically a trucking op-eration such as Respondent's,but he was certainly not one who had a mindheavilyladen with figures and dates.As previously indicated,he has an oral agreementunder which he began operation in the middle of March-although in his testimonyhe confused February and March. The Trial Examiner accepted his testimony im-plicitly.Queried as to whether or not he was performing all of the local drayageservice for Union Transfer, his answer was "I think I am, yes."He testified that hecommenced providing his services: "I think it was around, somewhere around thesecond week, I believe first or second week, in March, I believe it was."He statedthat he had a brother-in-law in the transfer business who suggested that UnionTransfer drayage was going to be up for contract, and that he had a friend who calledhim and told him to go over and see Dorsey about the contract. (Incidentally, thisfriendwas Robert L. Harper who had beennegotiatingup until the last week inFebruary with Dorsey and whose negotiations fell through.)Gray's son is stationedat Union Transfer terminal and dispatches and supervises the trucks acquired on apurchase agreement from Union Transfer.H. J. Colson, who had been employed with Red Arrow Freight Lines as districtsalesmaninVictoria, Texas, had his job abolished around February 10.Colsonhad been in all phases of the warehouse business for nearly 25 years.He put in hisapplication in several places in Houston.In his search for reemployment he cameto Union Transfer and spoke to Dorsey who told him around February 25 to reportfor work on Monday, March 1. He quoted Dorsey as saying: "I need a spare tire,Iwould like you to learn my operation in the warehouse, stay down there a whileand come up in the office."Colson stated that Dorsey wanted him to learn everyphase of Union Transfer's operation in the warehouse:Your job down there-[I] just want you to go down there and see what I gotin the warehouse, see if anything is'going on that is wrong, you know what iswrong and what is right. If the men are loafing down there or anything, youknow what is supposed to go on in a warehouse. . . .You go on in andintroduce yourself to the superintendent, the shipping clerk, receiving clerk,tell them who you are, that you are working for me. They might want to knowwhat you are doing around the warehouse.Colson followed these instructions and worked for 30 days in the warehouse beforehe was brought upstairs and immediately took Kensinger'splace as superintendentwhen Kensinger left the Company.The conclusion is inescapable that owner Dorsey, who madeallthe decisionsand issued the orders on everything of importance concerning his business affairs,did not undertake nor engage in a scheme to thwart the unionization of his em- UNION TRANSFER & STORAGE COMPANY31ployees-constituting himself and his official personnel a cabal for that purpose.The Trial Examiner who heard the testimony,observed the witnesses demeanors,read the record, and considered the arguments and contentions of counsel in theircomprehensive briefs, finds that the only motivation in- Dorsey's entire conduct wasto extricate himself from his uneconomical drayage dilemma.There was no unionanimus involved in his successful effort to divest himself from a losing drayage op-eration which he erroneously undertook when his nephew, Robinson, left him, takingmany of the most profitable contracts.Dorsey had successfully worked for 10 yearswith two locals of International Longshoremen Association and was thought wellenoughby themto be a member of their welfare committee.Likesome manage-ments, he doubtlessly felt that he could have gotten along better without them-that they just "messed things up," but he lived with them in "peaceful coexistence."The TrialExaminer is also of the opinion that from Dorsey's long experience inlabor relations he was too intelligent and unionwise to have made some of the anti-union statementsattributed to him by certain of General Counsel's witnesses. (Cf.8(a)(1) treatment hereinafter.)Some, in themselves,would have been implicitunfair labor practices-such as threats of reprisal,etc., upon rank-and-file manuallaborers.If not a hard task master,Dorsey was at least an exacting one, a man of fewwords, a strict disciplinarian unsentimentally interested only in results.His orderto Branscome to do something about disposing of the unprofitable drayage operationwhen informed of the inability of Harper's syndicate to purchase his two businessesdemanded immediate action.Branscome took such immediate action, and Sicolawas saddled with the responsibility without full knowledge of what he had under-taken.The Trial Examiner is convinced that even though Branscome had heardabout employees meeting the previous evening to discuss unionizing, it played no partin his efforts to carry out Dorsey's order.Even if Dorsey had been well, it is im-probable that Branscome would have called Dorsey and injected this certainly un-pleasant thought in Dorsey's then frame of mind-and it is even more improbablethat Branscome would have alerted Sicola to the fact that he, Sicola, might be con-frontedwith a Teamsters organizational problem.Kensinger'sconferencewithMoyer immediately after having injudiciously attended the union meeting and tele-phoning his sick boss at his home is illustrative of how he felt toward Dorsey.Dorsey's response to this information was typical of his character, "forget it!"(Dorsey had little confidence in Kensinger either.)There was also a time factorwhich renders the improbability if not the impossibility of Dorsey's concocting aplan to thwart the organizational activities of its drayage and warehouse employees.Management officials had no opportunity to get together and make a plot against theemployees after Dorsey's arrival at work and before his conference with Sicola as isillustrated by a time sequence chart prepared in his brief by Respondent CounselSaccomanno and attached hereto as an appendix.The suggestion that Sicola takeover his trucks and drivers negatives such a plot.The last thing that Dorsey wouldwant would be a fracas with the Union.The sole concern of Dorsey was to rid himself of an unprofitable operation It isunderstandable to the Trial Examiner that Dorsey, old and sick and desirous ofgetting his business affairs in order, would have followed the practices in thisinstance which evidently have characterized his entire successful business experience.This case does not fall within the line of cases wherein an employer may beordered by the Board to reopen a farmed out department.Cf.Jay Foods, Inc.,29 NLRB 690. Therefore,the Trial Examiner will recommend that the counts inthe complaint involving the alleged,discriminatory discharges of the five truck-drivers and three warehousemen,excluding Consteen Johnson and Ned Haywood,be dismissed.The cases of Johnson and Haywood are treated repeatedly hereinafter.The Allegation of SurveillanceThe allegation that Respondent engaged in unlawful surveillance of union meetingsand activities rests on the attendance of Reed and Kensinger at the meeting atTeamsters headquarters on March 2.These circumstances are detailed hereinbefore.The invited attendance of a minor warehouse supervisory employee, Kensinger, anda minor office managerial employee,Reed, does not constitute an act of surveillanceunder the circumstances heretofore described,as the Board uses the term.TrialExaminer Funke inRural Electric Company, Inc.,130 NLRB 799, succinctly statedthe rule whichis applicable in this case.The vice in surveillance lies in the intrusion by management into the organiza-tional activities of employees, the breach of their freedom to engage in con-certed activity,and the necessarily coercive effect of espionage upon theemployees. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDNone of these untoward elements was present,and management was unaware of themeeting and attendance,and predicated no action thereon when they learned whathad transpired.Accordingly,the Trial Examiner will recommend that the countin the complaint involving surveillance be dismissed.Discharge of ReedThe allegation that Respondent discharged Billy Joe Reed, a supervisor, on orabout March 4, 1960,because of his prounion sympathies is alleged as being violativeof Section 7 of the Act as having interfered with,restrained,and coerced employeesin the exercise of guaranteed rights.The facts of record show that Respondent sus-tained its defense that Reed was discharged because of inefficiency as is evidenced bythe testimonies of office employee, Elvie Borens, Superintendent Branscome, andowner Dorsey. In Borens'estimation he "didn't do any work" and "he spent a goodbit of time in the coffee shop just talking and drinking coffee." Branscome had hadheart-to-heart talks with Reed along the same lines.Dorsey testified that Reeddid not fit into the job, and that by reason of mechanization of office proceduresrecommended by his professional mangagement counsel,Reed was not needed andwas accordingly discharged.It is significant to the Trial Examiner that these discharges all came at a timewhen reorganization of Dorsey's entire business was being accomplished.Such re-organization predated the union activities,and was the only factor in the dischargesalleged in the complaint.Also, there is no basis for finding that Supervisor Reedshould be offered reinstatement with backpay as argued by General Counsel.Underthe doctrine ofN.L.R.B. v. Columbus Iron Works Company,217F.2d 208(C.A. 5),even if Reed, a supervisor,had been discharged whether or not discriminatorily, noviolation of the Act would be involved.Even assuming,arguendo,that Dorsey hadfired Reed for union activities and attending union meetings, Reed would not be en-titled to reinstatement.It is clear from the history of the Taft-Hartley legislationthat Congress intended to restore to employers the right and power to insist uponthe undivided loyalty of their supervisory personnel.The following observations ofSenatorTaftespecially illuminating:The bill provides that foremen shall not be considered employees under theNational Labor RelationsAct.Theymay form unions iftheyplease, or joinunions, but they do not have the protection of the National Labor RelationsAct.They are subject to idscharge for union activity,and they are generallyrestored to the basis which they enjoyed before the passage of the Wagner Act.It is felt very strongly by management that foremen are part of management;that it is impossible to manage a plant unless the foremen are wholly loyal to themanagement.The Alleged8(a)(1)'sThe complaint alleged that Respondent interferedwith,restrained,and coerced itsemployees by interrogating employees concerning their membership in the Union,threatening employees with loss of membership, engaging in surveillance of unionmeetings,and discharging Supervisor Reed because of his prounion sympathies.The first of these interrogations to be treated deals with employees Blakes and Mills.Both testified that they were summoned to Dorsey'soffice on March 11 whenMechanic Walker told them that Mr. Dorsey wanted to see them.They stated thatafter arrival in Dorsey's office, he asked,them how they felt about the Union andhow other fellows felt about the Union.They stated that this meeting occurredaround 9:30 a.m.They also testified that Dorsey told them that there would be nounion at Union Transfer&Storage Company because before he would allow thewarehouse to go union he would close up or turn operations over to another party.Dorsey's accepted testimony on this point is:They came to my office and I asked them what they wanted. They said TommyWalker told them I wanted to see them.Icorrected them I had not toldTommy any such thing and then right away they said,"We came to tell you weare on your side;we don'twant any union."And I stayed quiet and [they]followed through on that,"We would like to have a little raise,though."Now,thatwas Mills talking.I said, "First of all,if you are entitled to a raise, Iwouldn't give it to you because I would be accused of buying your votes." Isaid, "Thatis all out."Dorsey also similarly testified that he did not tell them that he would contractout the drayage nor turn the warehouse over to someone to operate.Blakes and UNION TRANSFER & STORAGE COMPANY33Mills also testified to another meeting in Dorsey's office on another occasion.Blakes said that the second meeting was some weeks after the meeting of March 11.Mills testified that the second meeting was before March 11.Dorsey testified thatthere was only one meeting and that it occurred about 1 week before the electionwhich was March 25. The real crux of the conflicting testimonies of Blakes, Mills,and Dorsey resolves into one question: Were there two meetings in Dorsey's office oronly one?Dorsey says there was only one. Blakes and Mills were confused as to thetimes of the meetings but both agreed on the interrogation and threats.Blakesstated that on the second meeting they went up there to boi row some money.He waspositive in his testimony as to facts occurring on or about March 11 but equivocatedand could not be pinned down nor remember questions propounded to him by Re-spondent Counsel Saccomanno just a week before this trial.He stated that theydid not meet Branscome as they came up the stairs to Dorsey's office but did recallmeeting Kensinger.The versions given by Blakes and Mills are conflicting and un-certain.Those given by Dorsey, Branscome, and Kensinger are certain.According-ly, the Trial Examiner rejects the testimonies of Blakes and Mills and finds thatthere was only one meeting, that being around March 11, and that their purposein coming up to Dorsey's office was to borrow money and assure him of their supportafter the Union had filed its charges on March 8. The Trial Examiner concludedthat they, like other employees, had previously importuned Dorsey for loans, buthad gotten their stories mixed up on the occasion of this trial.Accordingly, the TrialExaminer will recommend that the complaint be dismissed on this count of interroga-tion and threats of reprisal.Discharge of Johnson and Haywood for SmokingExtensive testimony was heard and numerous exhibits of demonstrative evidencewere admitted dealing with the discharges for violating Respondent's no-smoking rule.From the documentary evidence there are pictures showing no-smoking signs in thewarehouse. It is a matter of common knowledge that smoking is not allowed inwarehouses of the type of Respondent's in any city, and particularly not in Houston,where city ordinance specifically forbids such smoking and provides punishment forinfraction of this law.Further it was brought out in the record that smoking wasforbidden except in front of-the dock door entrance.All of the witnesses agreed onthis fact, and when Johnson was once caught smoking by Dorsey in the warehouse,Dorsey told him that he ought to fire him, and admonished him never to do it again.Superintendent Branscome had reprimanded Johnson about smoking in the ware-house.Dorsey credibly testified that he. had caught Haywood smoking in the ware-house around the middle of February and Kensinger likewise testified that he hadseen Haywood smoking on two prior occasions, prior to the first of March.Haywooddenied this but the Trial Examiner resolved this credibility conflict in favor of Re-spondent's witnesses.'The reasons behind the more objective testimony of Respond-ent's witnesses was that they, with the exception of Dorsey, had less or nothing togain by fabricating facts.Accordingly, the Trial Examiner thus resolved evidentiaryconflicts against General Counsel's witnesses._The discharges of Johnson and Haywood were made by Colson. It will be recalledthat Colson made application for employment on February 18, was interviewed byDorsey on February 25, and went to work on March 1. His instructions from Dorsey,as heretofore recited, were to find out everything possible that was wrong withDorsey's operation.The Trial Examiner came to the conclusion, after carefully ob-serving Colson and studying his testimony in light of all other testimony, that hecarried out literally his instructions.Obviously Colson had no background of ex-perience in Dorsey's operations and it is apparent on the face of the record that hewent about his job as an "eager beaver."His inspections drew the attention andconcern not only of Reed, but also of Kensinger as to which one of them Colsonmight supplant.The Trial Examiner accepts Colson's testimony that he caught bothJohnson and Haywood smoking in the warehouse from March 1 through 4 whenthey were discharged.He reported these facts to Dorsey and recommended theirdischarge and was told to fire them.Accordingly, the Trial Examiner finds thatJohnson and Haywood were discharged for cause, and it will be recommended thatthis count in the complaint be dismissed.Based upon his observation of the demeanors of the testifying witnesses, their ob-jectivity and the manner in which they gave theirtestimonies,the Trial Examiner cameto the conclusion that the witnesses for theRespondentwere in themainreliable ;whereas the'witnesses for General Counsel equivocated,became confused,were tripped upon cross-examination,or made diffused assertions.630849-62-vol. 134-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Layoff of Horton, Stevens, and HardinEmployees Horton, Stevens, and Hardin were laid off at the direction of Super-visor Kensinger.Kensinger discussed with Branscome on March 4 about layingoff some of the employees stating: "I told him the workload was pretty well accom-plished and I could get back in line with the payroll again."He stated that hefollowed strict seniority in layoffs whenever possible, but that layoffs were matterswithin his sole discretion.The evidence of record supports Kensinger's reasons forlaying these three men off at this time. Subsequent rehiring of other laborers isaccounted for by the increased number of carloads of rice to be unloaded.TheTrial Examiner implicitly accepts Kensinger's version and finds these layoffs not tohave been discriminatorily motivated.The Union Button IncidentConsiderable testimony was given with reference to the charge that managementinterrogated employees on March 2 concerning the wearing of union buttons.Theseactions wereprimarily attributed to Dorsey and are advanced by General Counsel asbeing evidenceof union animuswhich occasioned the discharges.This incidentoccurred in the forenoon following the union meeting of the previous evening.Undoubtedly several of the employees who had attended the union meeting openlywore their buttons.There is no doubt but that the wearing of these buttons cameto the attention of supervisors, but the Trial Examiner finds that the wearing of thebuttons played no role in the decision of management to change the operation andcontract out the drayage as well as to curtail their personnel. In one incident Dorseyis charged with having approached Johnson, inspected the button and asked him ifhe did not know that the button was "hot." The Trial Examiner rejects Johnson'sversion of this event and finds that remarks made by Dorsey, if any, were not in thenature of threats of reprisal but rather would have been facetious.This incident isfound to beno violationof the Act.Disposition of Challenged Ballots in Case No. 23-RC-1511The Trial Examiner, having found that Johnson, Jones, Bush, Runnels, Williams,Haywood, Horton, Mills, Stevens, and Hardin were not discharged for their unionactivity, their challenged ballots need not be opened and counted nor a revised tallyof ballots be served upon the parties.The ballots are invalid.Upon the basis of the foregoing findings of fact, and upon the record as a whole,itwill be recommended that the complaint be dismissed in its entirety and, further,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Union Transfer & Storage Company is engaged in and, during all times material,was engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.General Drivers,Warehousemen and Helpers Local Union No. 968 is a labororganization within the meaning of Section 2(5) of the Act.3.The allegations of the complaint that Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) and (3) of the Acthas not been sustained by a preponderance of the substantial evidence.[Recommendations omitted from publication.]Pine State Creamery Company, Inc.andJamesMarshallHilliard and Howell L.Jones.Cases Nos. 11-CA-1710-2 and11-CA-1730.November 7, 1961DECISION AND ORDEROn July 12, 1961, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and is engaging in certain unfair labor134 NLRB No. 3.